Citation Nr: 0912957	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  06-06 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1984 to April 1988.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2005 by the 
Department of Veterans Affairs (VA) Muskogee, Oklahoma, 
Regional Office (RO). 

The Veteran appeared and testified at a person hearing in 
June 2007 before the undersigned Veterans Law Judge.  A 
written transcript of the hearing testimony is included in 
the record.

In June 2008, the undersigned Veterans Law Judge granted the 
Veteran's request to reopen the case based upon new and 
material evidence received.  Thereafter, the matter was 
remanded with further instructions. 

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The Veteran is seeking service connection for PTSD 
experienced during his tenure in Navy.  The Veteran claims 
that in the Fall of 1985 he witnessed a Navy CH46 helicopter 
crash on the deck of the USS Iwo Jima which resulted in the 
death of a Navy sailor.  See Statement in Support of Claim, 
dated January 2005.

In June 2008, the Board remanded this matter to the RO via 
the AMC with instructions to: 1) provide the Veteran with 
proper notice under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), 38 C.F.R. § 3.159 (2008), including the 
disability rating and effective date elements of this claim 
pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub non. Hartman v. Nicholson, No. 2006-7303 
(Fed. Cir. Apr. 5, 2007); 2) confirm through the U.S. Mary & 
Joint Services Records Research Center (JSRRC) the helicopter 
crash in November 1985 as described by the Veteran; 3) obtain 
copies of any records of VA treatment received by the Veteran 
for psychiatric disability since November 2004; and 4) 
schedule the Veteran for a VA psychiatric examination to 
determine the nature and etiology of any mental disorder 
which may currently be present.  See Board Decision, dated 
June 2008.

Since the remand, the JSRRC was able to verify the Veteran's 
alleged stressor that "on November 17, 1985, a CH-46 
helicopter... crashed into a parked USMC helicopter aboard the 
USS Iwo Jima during a night replenishment.  One person was 
killed and five others were injured as a result of the 
crash."  See Defense Personnel Records Image Retrieval 
System, dated October 2008.

It appears that the Veteran was scheduled for a VA 
psychiatric examination in October 2008.  However, records 
indicate that the Veteran failed to report for the 
examination.  See VA medical records, dated October 2008.  As 
a result a Supplemental Statement of the Case (SSOC) was 
issued denying the Veteran's claim for lack of confirmed 
diagnosis of PTSD based on the alleged stressor.  See SSOC, 
dated November 2008.

The Board notes that according to the claims file, there was 
some confusion with regard to the Veteran's contact 
information, specifically his current address.  The RO 
initially sent a complete VCAA notice to the Veteran at a 
Sallisaw, Oklahoma, address.  See VCAA, dated September 2008.  
This was returned to the RO as undeliverable with the 
Veteran's Muldrow, Oklahoma, address attached.  The RO noted 
that they would attempt to reach the Veteran at the Muldrow 
address and were able to verify with the Muskogee RO that the 
Veteran's address on file was the Muldrow address.  See 
Report of Contact, dated October and November 2008.

The Board notes, however, that the notice sent to the Veteran 
regarding his appointment date and time is absent from the 
record.  Therefore, it is unknown which address the 
notification was sent to.  Although it appears the Muldrow 
address is the most accurate, it is unclear whether the 
notification was received by the Veteran.

In light of the verified stressor, it is the Board's opinion 
that the Veteran should be scheduled for another VA 
psychiatric examination in order to give him every 
consideration with respect to the present appeal.  Therefore, 
this case is being returned to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., and the Veteran 
will be notified when further action on his part is required.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.	Schedule the Veteran for a VA 
psychiatric examination to determine 
the nature and etiology of any mental 
disorder which may currently be 
present. The claims folder and a copy 
of this remand must be made available 
to and reviewed by the examiner, 
including the March 2006 private record 
indicating a diagnosis of PTSD.

2.	The Veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claims.  38 
C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the Veteran does not report 
for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.	Thereafter, the AMC should readjudicate 
the claims for service connection for 
right and left shoulder disabilities.  
If the benefits are not granted, the 
Veteran should be furnished with a SSOC 
and afforded an opportunity to respond 
before the file is returned to the 
Board for further appellate 
consideration.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




